IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


RAYMOND WILLIAMS,                         : No. 123 EM 2015
                                          :
                   Petitioner             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
THE COURT OF COMMON PLEAS OF              :
PHILADELPHIA COUNTY,                      :
                                          :
                   Respondent             :


                                      ORDER



PER CURIAM

      AND NOW, this 2nd day of December, 2015, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus or Extraordinary

Relief is GRANTED to the extent it seeks mandamus relief. The Court of Common

Pleas of Philadelphia County is DIRECTED to dispose of Petitioner’s pending petition

within 90 days.